                                                              Case 2:20-cv-02182-GMN-EJY Document 24 Filed 08/05/21 Page 1 of 2



                                                                  PAUL S. PADDA, ESQ. (NV Bar No. 10417)
                                                              1   Email: psp@paulpaddalaw.com
                                                              2   SRILATA R. SHAH, ESQ. (NV Bar No. 6820)
                                                                  Email: sri@paulpaddalaw.com
                                                              3   PAUL PADDA LAW, PLLC
                                                                  4560 S. Decatur Boulevard, Ste. 300
                                                              4   Las Vegas, Nevada 89103
                                                              5   Tele: (702) 366-1888

                                                              6   Attorneys for Plaintiff
                                                              7                              UNITED STATES DISTRICT COURT
                                                              8
                                                                                                     DISTRICT OF NEVADA
                                                              9
                                                                   CRAIG ZUCHELKOWSKI,
                                                             10                                                       CASE NO.:    2:20-cv-02182-GMN-EJY
                                                             11            Plaintiff,
                 Tele: (702) 366-1888 • Fax (702) 366-1940
                 4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                             12    vs.                                                STIPULATION FOR EXTENSION OF
                         Las Vegas, Nevada 89103




                                                                                                                      TIME FOR PLAINTIFF TO RESPOND
                                                             13
                                                                   GEICO GENERAL INSURANCE                            TO DEFENDANTS’ MOTION TO
                                                             14    COMPANY, a Foreign Corporation; LEIGH              DISMISS
                                                                   AUBUCHON, an individual; DOES I
                                                             15    through XX, inclusive; and ROE BUSINESS
                                                                   ENTITIES I through XX, inclusive,
                                                             16
                                                             17            Defendants.

                                                             18
                                                             19          Pursuant to Federal Rules of Civil Procedure 6(b) and the Court’s Local Rule of Civil

                                                             20   Practice (“LRCP”) 7-1, the parties respectfully request that the Court extend the current
                                                             21   deadline for Plaintiff to respond to Defendants’ Motion to Dismiss the Amended Complaint as
                                                             22
                                                                  to Defendant Leigh Aubuchon and to Dismiss Extra-Contractual Causes of Action as to
                                                             23
                                                                  Defendant GEICO General Insurance Company, or in the Alternative to Stay Extra-Contractual
                                                             24
                                                             25   ...

                                                             26
                                                             27                                                   1
                                                             28
                                                                                    Zuchelkowski v. GEICO General Insurance Company, et al.
                                                                       United States District Court; District of Nevada; Case No. 2:20-cv-02182-GMN-EJY
                                                                    Stipulation for Extension of Time for Plaintiff to Respond to Defendants’ Motion to Dismiss
                                                                                                        PPL# 200810-15-05
                                                              Case 2:20-cv-02182-GMN-EJY Document 24 Filed 08/05/21 Page 2 of 2




                                                                  Causes of Action (ECF No. 22), up to and including August 11, 2021. This is the parties’ first
                                                              1
                                                              2   request for an extension of time. Plaintiff’s current deadline is August 4, 2021.

                                                              3    PAUL PADDA LAW                                     MCCORMICK, BARSTOW,
                                                                                                                      SHEPPARD, WAYTE & CARRUTH LLP
                                                              4
                                                                   /s/ Srilata R. Shah
                                                              5                                                       /s/ Jonathan W. Carlson
                                                                   SRILATA R. SHAH, ESQ.
                                                              6    NV Bar No. 6820                                    JONATHAN W. CARLSON, ESQ.
                                                              7    4560 S. Decatur Boulevard, Ste. 300                NV Bar No. 10536
                                                                   Las Vegas, Nevada 89103                            8337 W. Sunset Road, Ste. 350
                                                              8                                                       Las Vegas, Nevada 89113
                                                                   Attorney for Plaintiff
                                                              9                                                       Attorney for Defendants
                                                             10    Dated: August 4, 2021.
                                                                                                                      Dated: August 4, 2021.
                                                             11
                 Tele: (702) 366-1888 • Fax (702) 366-1940
                 4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                             12
                         Las Vegas, Nevada 89103




                                                             13
                                                                                                               IT IS SO ORDERED.
                                                             14
                                                                                                               Dated this ___
                                                                                                                           5 day of August, 2021.
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19                                                 Gloria M. Navarro, District Judge
                                                                                                                United States District Court
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27                                                   2
                                                             28
                                                                                    Zuchelkowski v. GEICO General Insurance Company, et al.
                                                                       United States District Court; District of Nevada; Case No. 2:20-cv-02182-GMN-EJY
                                                                    Stipulation for Extension of Time for Plaintiff to Respond to Defendants’ Motion to Dismiss
                                                                                                        PPL# 200810-15-05
